JAMES REED DENTAL LABORATORY, INC., a Florida corporation; JAMES REED, an individual; and DOROTHY REED, an individual, Appellants,
v.
HARVEY J. FOWLER, an individual, TAWNYA M. FOWLER, etc., et al., Appellee.
No. 4D08-1305.
District Court of Appeal of Florida, Fourth District.
July 9, 2008.
A. Anthony Giovanoli of A. Anthony Giovanoli, P.A., Winter Park, for appellants.
Joseph L. Mannikko of Mannikko & Baris, Palm City, for Appellees-Harvey J. Fowler, Tawnya M. Fowler, Joyce E. Chapman, and Fowler Dental Studio, Inc.
PER CURIAM.
Affirmed.
STONE, HAZOURI, JJ. and GERBER, JONATHAN, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.